Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 1 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 2 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 3 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 4 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 5 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 6 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 7 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 8 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document      Page 9 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document     Page 10 of 11
Case 2:20-ap-02011   Doc 39    Filed 05/24/21 Entered 06/09/21 15:37:44   Desc Main
                              Document     Page 11 of 11
